EXHIBIT ARTICLES OF AMENDMENT SEVERN BANCORP, INC. Severn Bancorp, Inc., a Maryland corporation, having its principal office at 200 Westgate Circle, Suite 200, Annapolis, Maryland 21401 (the “Corporation”) hereby certifies to the State Department of Assessments and Taxation of Maryland (the “Department”) that: FIRST: The Articles of Incorporation (the “Articles”) of the Corporation are amended as follows: 1.The Articles are amended by inserting immediately after Article V, Part C of the Articles, a new Part D as attached hereto. SECOND:This amendment of the Articles has been approved by the Board of Directors of the Corporation.Approval of the shareholders of the Corporation is not required. We the undersigned President and Secretary swear under penalties of perjury that the foregoing is a corporate act. ATTEST:SEVERN BANCORP, INC. By:By: S. Scott Kirkley, SecretaryAlan J. Hyatt, President D. Designation of Series A 8.0% Non-Cumulative Convertible Preferred Stock. Based on the authority set forth in Article V, Parts A and C of the Articles, the Board hereby establishes and designates a series of Preferred Stock from the Preferred Stock available for issuance under Article V, Part A of the Articles,to be known as “Series A 8.0% Non-Cumulative Convertible Preferred Stock” having the following terms: Section1.
